t c memo united_states tax_court thomas s gluckman and roby r gluckman petitioners v commissioner of internal revenue respondent docket no filed date kathleen r barrow and heather c panick for petitioners brian j bilheimer and brian e derdowski jr for respondent memorandum opinion cohen judge respondent determined a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure with respect to petitioners’ joint federal_income_tax return for the issues for decision are whether petitioners were required to include in income the value of two cash_value insurance policies on their lives that were held by a purported sec_419a welfare_benefit_plan from which petitioners’ employer withdrew and whether petitioners are liable for an accuracy-related_penalty under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule the stipulated facts and accompanying exhibits are incorporated in our findings by this reference at the time the petition was filed petitioners resided in new york petitioners are married to each other and at all relevant times together were the majority stockholders in fownes brothers co inc fownes fownes is a corporation that designs and manufactures apparel accessories including boots and gloves petitioners each owned of the fownes stock the remainder was held by petitioners’ son and daughter each of whom owned of the fownes stock petitioners were the only directors of fownes and during through also were employees of the corporation in addition mr gluckman served as president of fownes the advantage death_benefit plan the advantage death_benefit plan and trust advantage plan purported to be a or more employer welfare_benefit_plan under sec_419a providing preretirement life_insurance to covered employees who were the beneficiaries of the trust the plan was not a tax-exempt_trust an employer that chose to participate in the plan contributed money to the advantage plan trust in exchange the advantage plan would pay death_benefits for covered employees of the participating employer in accordance with an agreed upon level of death_benefits to fund the benefits payable to covered employees the advantage plan used participating employers’ contributions to acquire cash_value life_insurance policies underlying policies on the lives of the employees and the plan withdrew funds from the trust as needed to pay the premiums for the underlying policies the advantage plan trustee was required to be the owner and beneficiary of the underlying policies the marketing brochure for the advantage plan advertised the plan as a tax- advantaged welfare_benefit_plan for professionals entrepreneurs and closely held businesses participating employers were assured that their contributions to the advantage plan were tax deductible that plan assets would grow on a tax-deferred basis and that participation in the plan would allow the employer to provide a select group_of_employees with benefits that could be used to fund buy sell arrangements estate_tax and business continuation programs with pre-tax dollars fownes’ participation in the advantage plan petitioners were introduced to the advantage plan by their insurance agent and financial adviser lance rembar on or about date fownes adopted the advantage plan thomas s gluckman petitioner was initially designated a covered_employee and the next year fownes designated roby r gluckman an additional covered_employee effective date in connection with petitioners’ participation in the advantage plan life_insurance policies insuring petitioners’ lives were selected and the premiums were paid_by the advantage plan trustee at the time fownes adopted the advantage plan it was administered by benistar admin services inc beginning date and continuing through bisys insurance services inc bisys was the plan’s administrator and sponsor under both the original adoption_agreement executed in and the addendum to adoption_agreement executed in covered employees were among other things required to be actively employed by the employer the advantage plan featured a nonreversionary clause that prohibited an employer’s contributions from being recovered by the employer or being used for purposes other than for the exclusive benefit of the covered employees in the advantage plan or in a succeeding welfare_benefit_plan the plan provided that an employer could terminate its participation at any time in that event the plan trustee was to value the portion of the trust attributable to benefits funded by the withdrawing employer and after ensuring that the withdrawing employer’s share of expenses and liabilities was paid the plan was required to allow the covered employees to purchase their underlying policies upon an employer’s withdrawal the plan also was permitted to distribute the underlying policies to the covered employees so long as an actuary retained by the plan determined that sufficient benefits remained in the plan to meet the plan’s benefit requirements finally the plan permitted the underlying policies to be distributed to successor welfare_benefit plans that provided similar benefits termination of the advantage plan in the internal_revenue_service irs issued proposed_regulations relating to or more employer welfare_benefit plans under sec_419a see sec_1_419a_f_6_-1 proposed income_tax regs fed reg date concluding that the advantage plan would not satisfy the proposed_regulations should they become final bisys decided to terminate the advantage plan effective date starting in date and continuing throughout the year bisys sent a series of letters and memoranda to insurance agents brokers and participating employers to advise them of the approaching termination of the advantage plan and the options that participating employers and employees had as a result of the termination in one such letter sent to petitioner on date bisys stated e mployers should consider taking steps to voluntarily terminate their participation in the advantage plan before date and electing one of the alternatives outlined below otherwise after date an employer’s participation in the advantage plan will automatically terminate resulting in the surrender of any policies remaining in the trust a reallocation of the cash surrender values and a distribution of the assets to participants employers that do not voluntarily terminate participation in the advantage plan on or before date will not have the option of electing one of the alternatives outlined below alternative one -- employees retain policies first the employer terminates its participation in the advantage plan second the policies are rolled-out to the employees and the employees are taxed on the reallocated net cash_surrender_value of the policies in accordance with the advantage plan document alternative two -- employer adopts the advantage dbo plan another bisys-sponsored plan that purported to be a or more employer welfare_benefit_plan under sec_419a first the employer terminates its participation in the advantage plan second the policies are rolled-out to the employees and the employees are taxed on the reallocated net cash_surrender_value of the policies third the employer adopts the advantage dbo plan and the rolled- out policies may in some instances be used as a funding vehicle for the advantage dbo plan please note that a trustee-to-trustee transfer ie from the advantage plan to another welfare_benefit_plan such as the dbo plan is not permitted under applicable irs regulations emphasis added in date final regulations for or more employer plans were issued by the irs see t d 2003_2_cb_729 in date rembar sent a memo to fownes titled life_insurance planning and moving forward rembar advised fownes to withdraw from the advantage plan to avoid the less favorable consequences that would result from bisys’ surrender of the policies upon plan termination he stated that after fownes’ withdrawal the underlying policies held by the advantage plan could be distributed to petitioners or to another sec_419a welfare_benefit_plan that met the requirements of the new regulations rembar recommended that fownes consider the millennium multiple employer welfare_benefit_plan millennium plan he explained in the absence of notification by the participating employers bisys intends to start surrendering to the insurance carriers the existing trusted sic policies the resulting pool of net cash surrender funds will after year-end be distributed to the remaining no-longer insured participants this is not a desirable outcome fownes should promptly send plan termination notice to bisys following the effective termination_date fownes would have at the most days to decide on the future structure for the policies termination means that the policies would be distributed intact not surrendered if distributed to a welfare_benefit trust the transfer should be a non-taxable event the non-419 route would be to have the policies distributed to the insureds presumably bisys would issue a form_1099 on the policy’s value alternatively fownes could continue the premium deductible approach by using the millennium plan bisys would transfer the policies to the millennium plan this plan-to-plan transfer should avoid the problem on date having been advised that fownes wished to withdraw from the advantage plan bisys sent a letter to fownes care of petitioner requesting a certified copy of a corporate resolution authorizing fownes’ withdrawal from the plan the letter explained that part of the withdrawal process was for an employer to reallocate the net surrender values of the underlying policies among its participants using a formula that took into account the amount of the participants’ wage income over the course of their participation in the advantage plan the purpose of this reallocation was to determine what amount if any employees who received distribution of the underlying policies would be required to include in taxable_income the letter further advised that t axes may be due please consult with your tax advisor regarding tax consequences of this transaction a sample corporate resolution and a form to be signed by all fownes participants waiving their rights to purchase the insurance policies held by the advantage plan trust were attached to this letter fownes submitted a corporate resolution dated date authorizing fownes’ withdrawal from the advantage plan effective date fownes also submitted the form signed by petitioners and two other fownes participants by which the fownes participants waived their rights to purchase the underlying policies after receiving fownes’ corporate resolution and signed participant waiver form on date bisys sent partially completed change_of_ownership and blank change_of beneficiary designation forms as well as the fownes participants’ underlying policies to fownes care of petitioner the change_of_ownership forms were already endorsed by the advantage plan trustee as the current owner of the policies the letter advised that the forms should be completed for the change_of_ownership form this was by inserting new owner information and obtaining the new owner’s endorsement then sent directly to the insurance carrier the forms and the original insurance policies also were provided to petitioners’ insurance agent on date petitioner signed an adoption_agreement for fownes to participate in the millennium plan on date completed change_of_ownership forms for the underlying policies covering petitioners were sent to the millennium plan trustee for endorsement as the new owner of the policies on date the insurance carrier confirmed to bisys that the owner and beneficiary for petitioners’ underlying policies had been changed from the advantage plan trustee to the millennium plan trustee immediately following that confirmation bisys sent letters to petitioners stating we have completed your employer’s termination from the advantage death_benefit plan you should be receiving tax information from your employer in regards to the termination of the advantage death_benefit plan please make sure to communicate that information to your accountant petitioners’ tax returns and examination petitioners did not include in taxable_income for any amount related to the underlying policies as a result of fownes’ withdrawal from the advantage plan however petitioners did include in taxable_income for and a total of dollar_figure which was the estimated value of current insurance benefits of petitioners’ underlying policies respondent conducted an examination of petitioners’ jointly filed income_tax return and determined that petitioners had unreported income of dollar_figure this amount represented the value of petitioners’ underlying policies at or near the time that fownes withdrew from the advantage plan less the dollar_figure petitioners previously reported in connection with those policies underlying insurance policies discussion generally taxpayers bear the burden of proving that the commissioner’s determinations are erroneous rule a 290_us_111 the burden_of_proof may shift to the commissioner if the taxpayers establish that they complied with the requirements of sec_7491 and b to substantiate items to maintain required records and to cooperate fully with the commissioner’s reasonable requests however we decide this matter on the preponderance_of_the_evidence and therefore the burden_of_proof is not relevant see 133_tc_340 131_tc_185 respondent contends that under sec_402 petitioners received taxable_income in the amount of the value of their underlying policies because their interests in the advantage plan trust were substantially_vested when fownes submitted its resolution authorizing withdrawal from the advantage plan alternatively respondent contends that petitioners received taxable_income under sec_402 when the advantage plan distributed the policy change_of_ownership and change_of beneficiary designation forms to petitioners petitioners argue that they did not receive taxable_income relative to the underlying policies because they never owned the policies they did not control the policies and their interests in the policies were at all times subject_to a substantial_risk_of_forfeiture an employee_trust is a nonexempt trust if it is not exempt from taxation under sec_501 see sec_402 the advantage plan was an employees’ trust that was not exempt from tax and thus was subject_to sec_402 and the regulations thereunder see eg 136_tc_120 sec_402 provides that employer contributions made to a nonexempt employee_trust are included in the gross_income of the employee to the extent that the employee’s interest in such contribution is substantially_vested within the meaning of sec_1_83-3 income_tax regs at the time the contribution is made see sec_1_402_b_-1 income_tax regs if the rights of an employee under a nonexempt employee_trust become substantially_vested during a taxable_year of the employee and the taxable_year of the trust ends with or within such year the value of the employee’s interest in the trust on the date of such change is included in the employee’s gross_income for that taxable_year see sec_1 b - b income_tax regs the value of an employee’s interest in a_trust means the amount of the employee’s beneficial_interest in the trust as of any date on which some or all of the employee’s interest in the trust becomes substantially_vested see sec_1_402_b_-1 income_tax regs the parties do not dispute that the proper measure of the value of the underlying policies is the policies’ accumulation account values the values of the insurance policies before imposition of surrender charges the amounts of the policies’ accumulation account values at or near the time period in issue also are not in dispute an employee’s interest in property is substantially_vested when it is either transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 income_tax regs whether a risk of forfeiture is substantial depends on the facts and circumstances sec_1_83-3 income_tax regs a substantial_risk_of_forfeiture exists where rights in property that are transferred are conditioned directly or indirectly upon the future performance or refraining from performance of substantial services by any person or the occurrence of a condition related to a purpose of the transfer and the possibility of forfeiture is substantial if such condition is not satisfied id because of the advantage plan’s requirement that covered employees continue to be employed by the participating employer to remain eligible for benefits the parties treat petitioners’ interests in the advantage plan as being subject_to a substantial_risk_of_forfeiture before fownes submitted its corporate resolution authorizing withdrawal from the plan consequently the treatment of fownes’ contributions to the advantage plan from through and the status of petitioners’ interests in the advantage plan trust before fownes’ withdrawal from the plan are not in issue once fownes submitted its resolution in date however the situation was markedly different continued employment was no longer a requirement and under the relevant advantage plan provisions it appears that there were three options for disposition of the underlying policies when an employer withdrew from the plan the plan could offer the policies for purchase by the covered employees the plan could distribute the policies to the covered employees or the plan could transfer the policies to another welfare_benefit_plan for the covered employees as part of the withdrawal process all of the covered employees of fownes including petitioners signed a form waiving the right to purchase the underlying policies additionally the series of letters the advantage plan sent to insurance agents and brokers and participating employers indicated that the plan would not be facilitating direct or trustee-to-trustee transfers of the underlying policies to other welfare_benefit plans under the plan’s stated procedures that appears to have left only one alternative which was distribution to the covered employees in light of the scheduled termination of the plan bisys apparently waived the plan’s requirement that an evaluation of plan assets and liabilities be performed before distributing the policies to covered employees there is no mention of this requirement in any of bisys’ communications in with respect to an employer’s withdrawal from the plan therefore consistent with the advantage plan’s provisions and the plan withdrawal procedures communicated to participating employers at that point it appears that the underlying policies were substantially certain to be distributed to petitioners or placed within their control even if transfers to other welfare_benefit plans were still being permitted by bisys at that time subsequent events demonstrate that the policies were placed within petitioners’ control no later than early date after receiving the resolution bisys sent endorsed partially completed change_of_ownership forms that lacked only the new owner information and sent blank change_of beneficiary designation forms as well as duplicate copies of the policies to petitioner’s attention the forms and the original insurance policies also were provided to petitioners’ insurance agent these actions placed petitioners’ underlying policies squarely within their control because petitioners were then free to name the policies’ new owner and beneficiary which could have been themselves or another welfare_benefit_plan when a taxpayer has dominion and control_over property the value of such property generally will be included in his or her gross_income see 136_tc_38 aff’d without published opinion a f t r 2d ria 4th cir chambers v commissioner tcmemo_2011_114 this case is very similar to cadwell in that case the taxpayer was an employee and the only officer of an s_corporation the taxpayer’s wife was the sole shareholder and director of the s_corporation the s_corporation participated in a 10_or_more_employer_plan under sec_419a and the taxpayer was a covered_employee under that plan which held an underlying insurance_policy covering the taxpayer the plan_sponsor subsequently converted the multiple-employer plan to a single-employer_plan and we held that upon conversion the taxpayer’s interest in the plan became substantially_vested the deciding factor with regard to that issue was one of control after the plan was converted to a single-employer_plan because of the taxpayer’s position in the corporation and his close relationship to the sole shareholder he had the ability to control the assets of the plan and was therefore required to include in his taxable_income the value of his underlying insurance_policy which represented his interest in the plan there are some factual differences between this case and cadwell here we are concerned with the withdrawal of an employer from a purported sec_419a plan rather than the conversion of a welfare_benefit_plan from a multiple-employer plan to a single-employer_plan the holding in cadwell however makes the taxpayer’s ability to control the property in question the key factor to consider in cadwell the taxpayer’s interest was substantially_vested because he gained the ability to control the plan assets when the plan was converted to a single-employer_plan here either at the time fownes submitted its corporate resolution withdrawing from the plan or when the change_of_ownership and beneficiary forms were sent to them petitioners gained the ability to control their underlying policies petitioners contend however that their interests could not have substantially_vested because the underlying policies were at all times owned by a welfare_benefit_plan and subject_to a substantial_risk_of_forfeiture they argue that transfers to other welfare_benefit plans were still being permitted by the advantage plan and that the transfer of the policies from the advantage plan to the millennium plan was a nontaxable trustee-to-trustee transfer in support of this argument petitioners cite revrul_67_213 1967_2_cb_149 and revrul_78_ 1978_2_cb_157 in revrul_67_213 supra the irs concluded that where funds were transferred from one qualified_employee plan to another qualified_employee plan without being made available to the participants the participants did not have taxable_income in revrul_78_406 supra the irs extended this treatment to trustee-to-trustee transfers from one individual_retirement_account to another this court is not bound by interpretations of the law in revenue rulings see 115_tc_210 86_tc_243 furthermore the irs has not extended the reasoning in these two revenue rulings to nonqualified plans such as the advantage plan and the millennium plan most importantly however even if trustee-to-trustee transfers to other plans were still being done by the advantage plan such a transfer simply did not occur here bisys distributed the change_of_ownership and change_of beneficiary designation forms to petitioners the covered employees in care of fownes and to petitioners’ insurance agent not to another plan trustee once the change_of_ownership and change_of beneficiary designation forms were received petitioners had the ability to name themselves or another welfare_benefit_plan as the owner and beneficiary of the underlying policies because the policies were subject_to petitioners’ direct control the transaction was not a trustee-to-trustee transfer see jankelovits v commissioner tcmemo_2008_ a trustee-to-trustee transfer is one in which the beneficiary does not gain control or use of the funds crow v commissioner tcmemo_2002_178 trustee-to-trustee transfer treatment only applies where the funds are not within the direct control or use of the participant petitioners also argue that their interests were not substantially_vested because after fownes submitted its resolution authorizing withdrawal from the advantage plan fownes through its board_of directors had the ability to control the underlying policies they contend that fownes made the decision to adopt the millennium plan and determined who would be covered by that plan sec_1_83-3 income_tax regs is instructive in this situation in instances where an employee of a corporation owns a significant amount of the total combined voting power or value of all classes of stock of the employer_corporation in determining whether an employee’s interest in transferred property is subject_to a substantial_risk_of_forfeiture the following factors are taken into account i the employee’s relationship to other stockholders and the extent of their control potential control and possible loss of control of the corporation ii the position of the employee in the corporation and the extent to which he is subordinate to other employees iii the employee’s relationship to the officers and directors of the corporation iv the person or persons who must approve the employee’s discharge and v past actions of the employer in enforcing the provisions of the restrictions id petitioners are the only directors of fownes and petitioner also serves as president of the corporation petitioners are married and together are the majority stockholders in fownes the remainder of the fownes stock is owned by petitioners’ son and daughter the record does not contain any evidence of strife in the working or personal relationships of the family members petitioners clearly had the ability to control fownes’ decision-making process and thus had the ability to control their underlying policies see eg cadwell v commissioner t c pincite petitioners’ arguments are unpersuasive and we determine that petitioners’ interests in the advantage plan represented by their underlying policies were substantially_vested under sec_402 in therefore we do not consider respondent’s argument that petitioners had taxable_income under sec_402 sec_6662 penalty sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a tax_return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 because the understatement of income_tax is substantial respondent has satisfied the burden of producing evidence that the penalties are appropriate once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate because he or she acted with reasonable_cause and in good_faith see sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1 b income_tax regs petitioners have not addressed the reasonable_cause or good_faith defenses to the sec_6662 penalty see sec_6664 higbee v commissioner t c pincite petitioners simply claim that they did not have unreported income for a claim that we have rejected for the reasons stated above they argue that ownership of the policies did not change until petitioners apparently relied on their insurance agent and financial adviser in determining that they were not required to include the value of their underlying policies in their income for however they produced no evidence indicating that he was competent to give tax_advice petitioners’ income_tax return for was prepared by an accounting firm but they provided no details regarding what information they gave to their accountant or what the accountant’s advice was we therefore sustain the penalty in reaching our conclusions we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
